         Case 1:18-cr-00834-PAE Document 393 Filed 12/17/19 Page 1 of 2




December 16, 2019

To: Wendy Olsen Clancy,
Victim Witness Coordinator
United States Attorney’s Office
Southern District of New York
Victim Impact Statement of

Dear Your Honor,

I am a 33 year old male and I am a victim of assault and robbery by Daniel Hernandez
(Tekashi69).

More than a year and a half since April 3, 2018, I am still discovering all the ways that I am
suffering and continue to suffer from the attack that I survived, orchestrated by Tekashi69.

Once a thriving publicist, videographer, film editor, this violent event has set my life on the
wrong course, and destroyed the normal adulthood that I was striving for.

On the day of April 3, 2020, I was hired to follow Skyy and her client on the last day of their New
York excursion. I am a African America, homosexual male and originally, I was so far removed
from rap, gangs and guns. In no way shape of form would I ever have expected to be anyone or
in the arena of anyone targeted by Tekashi69, his minions or his antics.

Upon exiting THISIS50.com studios in Midtown, I along with Skyy, was assaulted at gunpoint by
a group of masked men. I am exmilitary and seen my share of violence but never have I been
so scared as the cold, hard metallic gun was pressed against my abdomen. As much as I want
to say how fast it happened, I cannot because in that moment, my life flashed before my eyes. I
was not going to be able to say goodbye to my mother… All I thought was, “What did I do to
deserve this?” What was moments seemed like an eternity burning in fiery pits as I was frozen
and watched my compatriots by assaulted and robbed along with me.

It was fortunate that Skyy was able to escape out of the front, past the watchful camera eye lens
of Tekasi69’s cellular phone. This footage was confirmed as it went viral on social media after
DJ Akademic’s prompt posting, along with satire-like, conjoining rhetoric about “J Prince Jr. of
Rap-A-Lot Records Getting Robbed!” This was a lie as no one, not a publicist and grandmother;
Skyy, not myself, or the client was associated with said record label at any capacity. It was after
court proceedings persisted that it was confirmed that the entire event that nearly took me off
this earth, away from those that do love me, was organized by none other than Tekashi69.
          Case 1:18-cr-00834-PAE Document 393 Filed 12/17/19 Page 2 of 2



Unlike Skyy, who lives in Texas, I am a resident of New York City. I lived in Crown Heights. I
became a recluse. I stopped working as a publicist, I minimized the amount of time I spent in
public as I was still very scared for my life. I tried going to the police but no one would take my
report. I felt I was being silenced and if that was the case, I would live silently. I would not do
anything to draw extra attention to myself.

                              . This was so that I could force myself to sleep in my humble home.
                                                                         .

After the event, I refused to sleep alone. I stayed at my partner’s home, to continue to stay
under the radar. This provided some ease until I found out that Tekashi69 was arrested and his
home was raided… Incidentally, my own apartment was up the street from the home that was
raided. I was within walking distance of his very headquarters of operation. Safe to say I did not
return to my apartment and would not renew my lease. Having a partner while dealing with this
situation is great, but realistically, I was left displaced and I was too scared to go back into
public relations for fear of being put in a similar situation with another rapper or entertainment
client. To this day, I still have not been able to find an apartment alone for fear of being by
myself at any time.

For a long time I practiced putting the terrible memories away in my mind. Thinking about it is
still really painful. Sometimes I just go into staring spells when I am caught thinking about what
happened and not paying any attention to my surroundings. Everyday of my life I live in constant
fear that someone (his goons/supporters/constituents) will be sent to finish the job. It hurts me
so much. I did choose to be there, but, I, like Skyy did not deserve to be attacked, endangered
and then humiliated across multiple social media platforms: Instagram, YouTube and Twitter for
example, where security footage and video from Tekashi69’s phone has accumulated views in
the millions. Along with Skyy, I myself, am there forever on camera. I felt powerless to stop it
and being someone so small on the totem pole, assisting Skyy that day, I still feel powerless
and am trying to pick up the pieces.

Please think about me and think about my life when you sentence this person. Why should this
person, who nearly ended my life, be free when I am not free?

Humbly,
